Citation Nr: 0919706	
Decision Date: 05/27/09    Archive Date: 06/02/09

DOCKET NO.  07-34 458	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to a rating higher than 10 percent for residuals 
of patella dislocation of the right knee.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and the Veteran's spouse


ATTORNEY FOR THE BOARD

Russell P. Veldenz, Associate Counsel
INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
August 2000 to April 2004.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in June 2007 of the Department 
of Veterans Affairs (VA) Regional Office (RO).

In April 2009, the Veteran appeared at a hearing before the 
undersigned Veterans Law Judge.  A transcript of the hearing 
is in the record.


FINDINGS OF FACT

1. The current 10 percent rating is the maximum schedular 
rating for residuals of patella dislocation of the right knee 
under Diagnostic Code 5259. 

2. There is evidence of disuse atrophy of the right 
quadriceps, which more nearly approximates limitation of 
flexion to 45 degrees without limitation of extension or 
instability.


CONCLUSIONS OF LAW

1. There is no legal basis for the assignment of a rating 
higher than 10 percent for residuals of patella dislocation 
of the right knee under Diagnostic Code 5259.  38 U.S.C.A. 
§1155 (West 2002 & Supp. 2008); 38 C.F.R. § 4.87, Diagnostic 
Code 6260 (2008)



2. The criterion for a compensable rating for limitation of 
flexion of the right knee has been met.  38 U.S.C.A. § 1155, 
5107(b) (West 2002 & Supp. 2008); 38 C.F.R. §§ 4.40, 4.45, 
Diagnostic Code 5260 (2008).

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim.  

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA 
receives a complete or substantially complete application for 
benefits, it will notify the claimant of the following: (1) 
any information and medical or lay evidence that is necessary 
to substantiate the claim, (2) what portion of the 
information and evidence VA will obtain, and (3) what portion 
of the information and evidence the claimant is to provide.  
The notification requirements are referred to as Type One, 
Type Two, and Type Three, respectively.  See Shinseki v. 
Sanders, 556 U.S. __  (2009), No. 07-1209. slip op. (S. Ct. 
April 21, 2009).

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: 
1) veteran status; 2) existence of a disability; 3) a 
connection between the Veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473, 484-86 
(2006). 

The VCAA notice requirements in a claim for increase include 
notice of the type of evidence needed to substantiate a 
claim, namely, evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life.  

Also, if the Diagnostic Code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the VA must provide at least 
general notice of that requirement to the claimant.  Vazquez-
Flores v. Peake, 22 Vet. App. 37, 43 (2008).

The VCAA notice, as required by 38 U.S.C.A. § 5103(a), must 
be provided to a claimant before the initial unfavorable 
adjudication by the RO.  Pelegrini v. Principi, 18 Vet. 
App. 112, 119 (2004).  

The RO provided pre- and post- adjudication VCAA notice by 
letters, dated in April 2007 and in May 2008.  The notice 
included the type of evidence needed to substantiate the 
claim for increase, namely, evidence that the symptoms had 
increased in severity and the effect that worsening had on 
employment and daily life.  

The Veteran was notified that VA would obtain VA records and 
records from other Federal agencies and that he could submit 
other records not in the custody of a Federal agency, such as 
private medical records or with his authorization VA would 
obtain any non-Federal records on his behalf.  The notice 
included the provisions for the effective date of a claim, 
for the degree of disability assignable, and the rating 
criteria under the which the Veteran was rated as well as the 
criteria for the next higher ratings under other potentially 
applicable diagnostic codes, which included specific 
measurements.

As for content of the VCAA notice, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002) 
(identifying evidence to substantiate a claim and the 
relative duties of VA and the claimant to obtain evidence); 
of Charles v. Principi, 16 Vet. App. 370, 374 (2002) 
(identifying the document that satisfies VCAA notice); of 
Dingess v. Nicholson, 19 Vet. App. 473, 484-86 (2006) (notice 
of the elements of the claim); and of Vazquez-Flores v. 
Peake, 22 Vet. App. 37, 43 (2008) (evidence demonstrating a 
worsening or increase in severity of a disability and the 
effect that worsening has on employment and daily life and 
general notice of the criteria of the Diagnostic Code under 
which the claimant is rated, which consists of a specific 
measurement).  

To the extent that the VCAA notice came after the initial 
adjudication, the timing of the notice did not comply with 
the requirement that the notice must precede the 
adjudication.  The timing error was cured by content-
complying VCAA notice after which the claim was readjudicated 
as evidenced by the supplemental statement of the case, dated 
in August 2008.  Mayfield v. Nicholson, 499 F.3d 1317, 1323 
(Fed. Cir. 2007) (Timing error cured by adequate VCAA notice 
and subsequent readjudication without resorting to 
prejudicial error analysis.).

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  The RO has obtained service 
treatment records, VA records, and private records.  The 
Veteran was afforded two VA examinations, one in May 2007 and 
one in May 2008.  The Veteran appeared at a hearing before a 
Decision Review Officer and before the undersigned Veterans 
Law Judge.

As the Veteran has not identified any additional evidence 
pertinent to the claim and as there are no additional records 
to obtain, the Board concludes that no further assistance to 
the Veteran in developing the facts pertinent to the claim is 
required to comply with the duty to assist. 




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

General Rating Principles

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  Separate Diagnostic Codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

VA has a duty to acknowledge and consider all regulations 
that are potentially applicable through the assertions and 
issues raised in the record, and to explain the reasons and 
bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. 
App. 589, 592-93 (1991).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise the lower rating will be 
assigned.  38 C.F.R. § 4.7.

The Board will consider whether separate ratings may be 
assigned for separate periods of time based on facts found, a 
practice known as "staged ratings."  Fenderson v. West, 12 
Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. 
App. 505, 519 (2007).

Rating the Knee

The Veteran is currently rated at 10 percent for residuals of 
patella dislocation of the right knee under Diagnostic Code 
5259 for removal of the semilunar cartilage, which is the 
maximum schedular rating under this Diagnostic Code.  

Other potentially applicable Diagnostic Codes are Diagnostic 
Codes 5257, 5260, and 5261. 

Under Diagnostic Code 5257, the criteria for a 10 percent are 
either slight recurrent subluxation or slight instability.

Under Diagnostic Code 5260, the criterion for a 10 percent 
rating is limitation of flexion limited to 45 degrees.  
Flexion limited to 30 degrees is 20 percent disabling. 

Under Diagnostic Code 5261, the criterion for a 10 percent 
rating for extension is limitation of extension to 10 
degrees.

Rating factors for a disability of the musculoskeletal system 
include functional loss due to pain supported by adequate 
pathology and evidenced by visible behavior of the claimant 
undertaking the motion, weakness, excess fatigability, pain 
on movement, swelling, or atrophy.  38 C.F.R. §§ 4.40, 4.45; 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  Also with any form 
of arthritis, painful motion is factor to be considered.  38 
C.F.R. § 4.59.

Normal range of motion of the knee motion is from zero 
degrees of extension to 140 degrees of flexion.  38 C.F.R. § 
4.71, Plate II.

Factual Background

The service treatment records show that the Veteran suffered 
an injury to the patella of the right knee and in May 2003 
and in November 2003, he underwent arthoscopic surgery.  

After service, in a rating decision in October 2006, the RO 
granted service connection for surgical residuals of right 
patellar dislocation and assigned a 10 percent rating under 
Diagnostic Code 5259.  The 10 percent rating has remained in 
effect since then.

The current claim for increase was filed in March 2007.

On VA examination in May 2007, the Veteran stated that after 
the second arthoscopic surgery in November 2003 he continued 
to have pain which had worsened over time.  The pain was 
aggravated by walking or by climbing stairs.  Pain medication 
seemed to be of decreasing benefit.  He described weakness, 
fatigue, and lack of endurance.  There were no episodes of 
flare-ups.

On physical examination, extension of the right knee was to 
zero degrees.  Flexion was to 120 degrees with pain beginning 
at 30 degrees.  Maneuvers for meniscal and cruciate ligament 
injury were negative.  At that time, there were no signs of 
atrophy.  The extensor and flexor muscles of the right knee 
was weaker when compared to the left knee.  The collateral 
ligaments were intact.  There was no effusion.  The Veteran 
did walk with a mild limp favoring the right knee.  The VA 
examiner noted marked patellar grinding and mild tenderness.  
The Veteran had difficulty squatting and because of the knee 
pain, the Veteran was not asked to do it.  Repetitive motion 
resulted in increased pain and a diminished range of flexion 
by 10 degrees.  The VA examiner diagnosed severe 
patellofemoral syndrome of the right knee.

On examination by a private physician in May 2007, several 
days after the VA examination, range of motion was from 0 to 
135 degrees of flexion and the ligaments were stable. 

VA records, dated in July and August 2007, document 
quadriceps atrophy, but no pain with flexion or extension and 
no laxity. 

On examination by a private physician in December 2007, 
flexion was to 135 degrees and extension was to zero degrees.  
Examination and other tests were all negative except for a 
positive McMurray's test for the medial and lateral meniscus.



On examination by a private physician in March 2008, the 
Veteran was wearing a knee brace, but it did not appear to 
help.  Upon physical examination, there was visible atrophy 
of the right quadriceps compared to the left.  Flexion was to 
70 degrees and extend was full.  The physician noted minor 
crepitation but no effusion, redness, warmth, or swelling 
about the right knee.  The Veteran, however, was exquisitely 
tender around the right knee, primarily around the 
patellofemoral joint but also around the medial and lateral 
joint line.  The joint was still fairly mobile.  X-rays did 
not show tilt or subluxation but some chondral and 
degenerative changes were noted.  The physician stated there 
was some very real pathology in terms of the chondromalacia 
in the patellofemoral joint, but the pain was outside the 
norm.  

On VA examination on May 2008, the Veteran complained of 
weakness, constant stiffness, swelling, heat, and fatigue.  
Activities other than short walking caused the pain to flare.  
On physical examination, the Veteran used a cane and held his 
right leg in extension and was limping.  The Veteran also 
showed significant guarding during examination.  Significant 
quadriceps atrophy was noted.  The Veteran would not actively 
flex his knee, but on passive range of motion flexion was to 
50 degrees with pain. The examiner noted that pain was the 
limiting factor, but there is no change in the range of 
motion with repetition.  The Veteran could extend to minus 10 
degrees.  

The Veteran and his spouse and several other lay witnesses 
have submitted statements all attesting to the Veteran having 
limited mobility.  In addition, the Veteran testified to his 
difficulties working as a truck driver because of using his 
right knee.  He also testified his disability prevented him 
from interacting with his two year old daughter.

Analysis

The Veteran is currently rated 10 percent for residuals of 
patella dislocation of the right knee under Diagnostic Code 
5259 by analogy to removal of the semilunar cartilage, which 
is the maximum schedular rating under this Diagnostic Code. 

The Veteran argues that 10 percent does not adequately 
compensate for the level of right knee disability 

As for other potentially applicable Diagnostic Codes, neither 
the findings by VA or by private physicians document 
recurrent subluxation or instability to support a separate 10 
percent rating under Diagnostic Code 5257 or limitation of 
extension to 10 degrees to support a separate 10 percent 
rating under Diagnostic Code 5261. 

The findings by VA and by private physicians do consistently 
document disuse atrophy of the right quadriceps muscle, which 
is evidence that the Veteran is not using his right knee.  
And although the findings of limitation of flexion vary 
widely, the Board determines that the disuse atrophy does 
affect flexion of the knee and a separate 10 percent rating 
by analogy to limitation of flexion to 45 degrees under 
Diagnostic Code 5260 is established.  

But a higher rating by analogy to limitation of flexion is 
not established as on VA examination in May 2008 flexion was 
to 50 degrees with pain.  As flexion to 50 degrees does not 
more nearly approximate or equate to flexion limited to 30 
degrees, the criterion of a higher rating under Diagnostic 
Code 5260 is not established. 

Although the Veteran complained of pain at 30 degrees of 
flexion on VA examination in May 2007, flexion was 
accomplished to 120 degrees.  And on examination by a private 
physician several days later, range of motion was from 0 to 
135 degrees of flexion.  As the one time finding of pain at 
30 degrees is inconsistent with the findings since then, and 
while the Board accepts that the Veteran has pain on motion 
and that he has complained of weakness and fatigue, neither 
the objective nor subjective evidence reflects that he is 
functionally limited to 30 degrees of flexion, considering 
functional loss due to pain and painful movement under 38 
C.F.R. §§ 4.40, 4.45, 4.59, and DeLuca v. Brown, 8 Vet. App. 
202 (1995), and the criterion for a higher rating under 
Diagnostic Code 5260 is not established. 

As the criterion for the next higher rating has not been 
demonstrated, the preponderance of the evidence is against 
the claim for a separate rating higher than 10 percent under 
Diagnostic Code 5260, and the benefit-of-the-doubt standard 
of proof does not apply.  38 U.S.C.A. § 5107(b).

Extraschedular Consideration

Although the Board is precluded by regulation from assigning 
an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance, the Board is not precluded from considering 
whether the case should be referred to the Director of VA's 
Compensation and Pension Service for an extraschedular 
rating.  

The threshold factor for extraschedular consideration is a 
finding that the evidence presents such an exceptional 
disability picture that the available schedular rating for 
the service-connected disability is inadequate.  There must 
be a comparison between the level of severity and 
symptomatology of the service-connected disability with the 
established criteria.  If the criteria reasonably describe 
the Veteran's disability level and symptomatology, then the 
Veteran's disability picture is contemplated by the Rating 
Schedule, and the assigned schedular evaluation is, 
therefore, adequate, and no referral is required.  Thun v. 
Peake, 22 Vet. App. 111 (2008).

In this case, the evidence shows that the Veteran is seeking 
a career other than truck driving because of his service-
connected disability.  Clearly his disability interfered with 
his employment as a truck driver and he had lost time from 
work on account of his disability. 

Nevertheless, comparing the Veteran's disability level and 
symptomatology to the Rating Schedule, the degree of 
disability is contemplated by the Rating Schedule and the 
assigned schedular ratings are, therefore, adequate, and no 
referral for extraschedular ratings is required under 38 
C.F.R. § 3.321(b)(1). 





ORDER

A rating higher than 10 percent for residuals of patella 
dislocation of the right knee under Diagnostic Code 5259 is 
denied.

A separate, 10 percent rating by analogy to Diagnostic Code 
5260 is granted, subject to the law and regulations, 
governing the award of monetary benefits. 


____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


